DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/12/2020 and 04/14/2022 were filed after the mailing date of the application on 10/12/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II, and III; drawn to: “A manifold assembly” and “A method of applying an oral care compound to a working surface of a mouthpiece” respectively; there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/21/2022.

Applicant’s election without traverse of Group I comprising claims 1-10 drawn to “An oral care system”, in the reply filed on 06/21/2022 is acknowledged. 

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Claim 1 reads “an actuatable element configured dispense the oral care compound”; it should read “configured to dispense”
Claim 7 reads “dispensed from outlet”; it should read “dispensed from the outlet” 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “actuatable element” in claim 1. The actuatable element configured to dispense the oral care compound is being interpreted as any device that includes a plunger, such as a pump; as seen in the specifications [0035]).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

Claims 6-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 6 recites the limitation “one or more pockets or chambers to act as a low pressure volume at which pressure in the oral care compound is equalized throughout the manifold assembly”. The scope of the claim is unclear; since it is unclear what is claimed as a low pressure volume in the context of the application. 

Claim 10 recites the limitation “a film cover that is bonded to a base”. The scope of the claim is unclear; since it is unclear what is claimed as a film in the application. 
 
Claim 7 is rejected under 35 U.S.C. 112(b) by virtue of its dependency on claim 6. 

The Examiner notes that, for the purpose of examination, in the absence of a special definition in the disclosure, for both a low pressure volume and a film, the broadest reasonable interpretation is applied. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being as being anticipated by Hyun Ki (KR 20170101101 A).

Regarding claim 1, Hyun Ki teaches “An oral care system” (Figure 1 and Abstract), “a mouthpiece (110) having a working surface (Examiner Figure 1/Hyun Ki Figure 3b); a manifold assembly (created by members 120, 30, 20, 50, 122, 60 and 70; please see figures 1, 3b and 7b) having a flow path for an oral care compound (Examiner Figure 2/Hyun Ki Figure 7b) terminating at an outlet (120) configured to engage with the mouthpiece (110) and to align one or more ports (122) of the outlet (120) with the working surface when engaged” (Examiner Figure 1/Hyun Ki Figure 3b and Figure 7b, Figures 1, 3b and 7b, members 110, 120, 122, 60, and 70; [0031]). Also, Hyun Ki teaches “an actuatable element (pump 40) configured dispense the oral care compound from the outlet onto the working surface of the mouthpiece by displacing the oral care compound through the manifold assembly when actuated; since Hyun Ki teaches a pump that is used to deliver a liquid through the supply lines to the discharge ports” ([0054]).

    PNG
    media_image1.png
    802
    1120
    media_image1.png
    Greyscale

[AltContent: textbox (Figure 2. Examiner Figure 2/Hyun Ki Figure 7b.)]
    PNG
    media_image2.png
    500
    1794
    media_image2.png
    Greyscale
Figure 1. Examiner Figure 1/Hyun Ki Figure 3b




Regarding claim 2, Hyun Ki teaches “wherein the manifold assembly includes a plurality of levels of separation in the flow path between an inlet of the manifold assembly and the outlet”; since Hyun Ki teaches a manifold that has two flow paths, defined by the two lines 20 and 30, at the inlet and six flow paths, defined by the lines 60 and 70, each having three flow paths, at the outlet (Figures 1 and 2a, members 20. 30, 60 and 70; [0096])

Regarding claim 3, Hyun Ki discloses “wherein the flow path of the manifold assembly is defined by a trunk that transitions at a first level of separation into a plurality of channels, and wherein the one or more ports (122) form a second level of separation”; since Hyun Ki discloses that the flow path of the manifold assembly is defined by two trunks (20 and 30) that transitions at a first level of separation into a plurality of channels (60 and 70) (Figure 1, figure 2a and figure 3b, members 20, 30, 60 and 70; [0075] and [0076].  

Regarding claim 4, Hyun Ki discloses “wherein the manifold assembly includes one or more partitions configured to redirect the oral care compound along multiple different channels”; since Hyun Ki discloses that an electronically controlled valve (523) is used to control the supply of the cleaning liquid between the lines 60 and 70 (0077). 

Regarding claim 5, Hyun Ki discloses “wherein the manifold assembly includes a plurality of discrete channels extending from a junction”; since Hyun Ki discloses that an electronically controlled valve (523) has plurality of discrete channels extending from a junction as shown in figure 10 in the enlarge illustration 521. 

Regarding claim 6, Hyun Ki discloses “wherein the manifold assembly includes one or more chambers that have a relatively larger flow area than surrounding features that enables each of the one or more chambers to act as a low pressure volume at which pressure in the oral care compound is equalized throughout the manifold assembly; since Hyun Ki discloses the chambers as shown in Examiner Figure 2/Hyun Ki Figure 7b/3b. Therefore, Hyun Ki discloses the limitation as claimed, since the chambers have a bigger diameter than the lines 60 and 70 to which they connect. Also, the chambers have a bigger diameter that the ports (122) to which they connect as well. Therefore, the chambers as shown in Examiner Figure 2/Hyun Ki Figure 7b/3b are capable of having a relatively larger flow area than surrounding features, being capable of to act as a low pressure volume at which pressure in the oral care compound is equalized throughout the manifold assembly.

Regarding claim 7, Hyun Ki discloses “wherein the outlet (120) comprises the one or more chambers (Examiner Figure 2/Hyun Ki Figure 7b/3b) in communication with the one or more ports (122)”; since Hyun Ki discloses that the outlet contains the ports, and that the chambers connect to the ports (122) (Examiner Figure 2/Hyun Ki Figure 7b/3b and Figure 2A). Additionally, Hyun Ki discloses “the one or more chambers (Examiner Figure 2/Hyun Ki Figure 7b/3b) configured to first fill with the oral care compound before the oral care compound is dispensed from outlet via the one or more ports; since in Hyun Ki’s disclosure the chambers as shown in Examiner Figure 2/Hyun Ki Figure 7b/3b are configured to first fill with the oral care compound before the oral care compound is dispensed from outlet via the one or more ports (122) (Figure 2b, member 122; [0058]). 

Regarding claim 10, Hyun Ki discloses “wherein the manifold assembly is formed from a film cover that is bonded to a base”; since Hyun Ki discloses that parts of the manifold such as member 120 could be made of a soft material such as silicone ([0024]). Please see thin soft material covering the base as shown in Fig. 3b.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hyun Ki in view of Ilzarbe (EP 0865770 A1).

Regarding claim 8, Hyun Ki fails to disclose the limitations as claimed. However,  Ilzarbe discloses “wherein the actuatable element includes a plunger (Figure 2, member 8)”; since Ilzarbe discloses an oral hygiene device that uses a pump to irrigate the mouth tray using a pump containing a plunger( col 2, line 19).  

Hyun Ki and Ilzarbe are considered to be analogous to the claimed invention because they are in the same field of oral hygiene devices. Therefore, it would have been obvious to someone of ordinary skills in the art before the effective filing date of the claimed invention to have modified Hyun Ki to incorporate the teachings of Ilzarbe to create an oral hygiene device using a plunger to pump the oral care compound to the working surface of a mouthpiece. Being this a case of “Simple Substitution of One Known Element for Another To Obtain Predictable Results”, Please see MPEP 2143.
Regarding claim 9, Hyun Ki/Ilzarbe discloses “wherein the actuatable element is part of an injector assembly that is separate from the manifold assembly”; since Ilzarbe discloses that the actuatable element (8) is part of a pump assembly (Figure 2, member 8, col 2, line 19) and in Hyun Ki disclosure the pump 40 is separated from the manifold assembly which is comprised by elements members 120, 30, 20, 50, 122, 60 and 70; please see figures 1, 3b and 7b. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS RUIZ whose telephone number is (571)272-7140. The examiner can normally be reached on M-F 8 Am - 5 PM (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Luis Ruiz/
Patent Examiner
Art Unit 3772
/EDWARD MORAN/Primary Examiner, Art Unit 3772